DETAILED ACTION
This Office Action is in response to Applicant’s application 16/788,185 filed on February 11, 2020 in which claims 1 to 6 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on February 11, 2020 have been reviewed and accepted by the Examiner.
Information Disclosure Statement
The Information Disclosure Statements (IDS), filed on February 11, 2020 and August 20, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/968,746 filed on December 14, 2015.
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2016/0358985 (Bai), U.S. 2011/0174957 (Okada) and U.S. 2018/0019287 (Zhang).
Regarding claim 1, Bai discloses a method of manufacturing a display panel, [0003], the method comprising: 
preparing a substrate, 1 [0023], comprising a display part, as annotated, comprising first and second display sides, as annotated, that are substantially parallel to first and second directions, as annotated and shown, respectively; 

    PNG
    media_image1.png
    629
    825
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    494
    691
    media_image2.png
    Greyscale
defining a plurality of pixel areas, 2 [0023], on the substrate, the pixel areas being arranged in a matrix form, as shown, along the first and second directions, as annotated and as shown, each of the pixel areas comprising first and second area sides, as annotated, that are substantially parallel to third and fourth directions, as annotated and as shown, respectively, and 
depositing a first color material, e.g. Red, on the substrate using a first mask, 3 [0024], to form a first color layer in a first color area of each of the pixel areas, as described at [0023-24],
wherein the first mask comprises a first opening, 4 [0024], corresponding to the first color area of each of the pixel areas, e.g. Red, and comprises first and second opening sides, as annotated, substantially parallel to the third and fourth directions, respectively as annotated and shown.
Bai does not teach the third and fourth directions being not parallel to the first and second directions.

    PNG
    media_image3.png
    689
    683
    media_image3.png
    Greyscale
Okada is directed to devices that utilize pixels.  Okada teaches and suggests a substrate comprising a plurality of pixel areas, 20 [0033] e.g. pixel area for red, pixel area for green and pixel area for blue, on the substrate, the pixel areas being arranged in a matrix form, as shown, along the first and second directions, as annotated and as shown, each of the pixel areas comprising first and second area sides, as annotated, that are substantially parallel to third and fourth directions, as annotated and as shown, respectively, the third and fourth directions being not parallel to the first and second directions, as shown.
Zhang is directed to improvements in OLED processing.  Referring to Figure 4, Zhang teaches defining a plurality of pixel areas, 500 [0026], on the substrate, [0004], the pixel areas being arranged in a matrix form, as shown, along the first and second directions, as annotated and as shown, each of the pixel areas comprising first and second area sides, as annotated, that are substantially parallel to third and fourth 
    PNG
    media_image4.png
    580
    396
    media_image4.png
    Greyscale
directions, as annotated and as shown, respectively, the third and fourth directions being not parallel to the first and second directions.

    PNG
    media_image5.png
    627
    720
    media_image5.png
    Greyscale
Zhang teaches when a mask is used to fabricate an OLED using a linear evaporation source that a shadow, is formed around the opening of the sub-pixel, see annotated Figure 2.  At [0022], Zhang teaches that when the aperture of the shadow mask is rotated by an angle theta that the corresponding shadow dimensions are reduced by an amount proportional to sin(theta).  Further that this result improves the aperture ratio and resolution of the resulting display. 
Zhang teaches that layout of OLED pixels where the third and fourth directions being not parallel to the first and second directions improves the aperture and resolution of a display produced by depositing a color material through an opening in a mask.
Taken as a whole, the prior art is directed to pixel layout schemes.  Bai teaches a typical pixel includes a red, green and blue pixels in a side by side arrangement.  Okada teaches a layout of pixels includes rotation of the pixels around an axis such that the 3rd and 4th directions are no longer parallel to the 1st and 2nd directions.  Zhang teaches the rotation of a mask aperture to generate pixels with a 3rd and 4th direction that is not parallel to a first and second direction, results in a display with improved aperture ratio and resolution.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the method of claim 1 wherein the third and fourth directions being not parallel to the first and second directions as taught by Okada and Zheng to improve the aperture ratio and resolution of the display as taught by Zhang and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 2 which depends upon claim 1, Bai teaches that subsequent colors are deposited by subsequent masks with the desired apertures.  Examiner take official notice the sequential generation of colors for OLED devices by deposition through masks with apertures corresponding to the desired color is well known in the art.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the method of claim 1 further comprising depositing a second color material on the substrate using a second mask to form a second color layer in a second color area of each of the pixel areas, wherein the second mask comprises a second opening corresponding to the second color area and comprises third and fourth opening sides substantially parallel to the third and fourth directions, respectively, and wherein the second color area is adjacent to the first color area in the third direction because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 3 which depends upon claim 2, Bai teaches that subsequent colors are deposited by subsequent masks with the desired apertures.  Examiner take official notice the sequential generation of colors for OLED devices by deposition through masks with apertures corresponding to the desired color is well known in the art.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the method of claim 2 further comprising depositing a third color material on the substrate using a third mask to form a third color layer in a third color area of each of the pixel areas, wherein the third mask comprises a third opening corresponding to the third color area and comprises fifth and sixth opening sides substantially parallel to the third and fourth directions, respectively, and wherein the third color area is adjacent to the second color area in the third direction because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 4 which depends upon claim 1, substitution of Bai’s pixel arrangement into the layout disclosed by Okada using Bai’s mask rotation method results in the substrate comprising a first area, as annotated, a number of first pixel areas, as annotated, e.g. 1, in the first area from among the pixel areas being smaller than a number of second pixel areas, as annotated, e.g. 3. in the first area from among the pixel areas, wherein the first and second pixel areas are overlapped with first and second pixel definition lines, as annotated, respectively, as shown, the first and second pixel definition lines being substantially parallel to the third direction, as shown, and overlapped with the first area, as shown, and wherein the second pixel definition line is adjacent to the first pixel definition line in the fourth direction, as shown.
Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 5 the prior art does not teach the method of claim 4, wherein the substrate comprises a second area adjacent to the first area in the fourth direction,  a number of third pixel areas, in the second area from among the pixel areas being equal to a number of fourth pixel areas in the second area from among the pixel areas, wherein the third and fourth pixel areas are overlapped with third and fourth pixel definition lines, respectively, the third and fourth pixel definition lines being substantially parallel to the third direction and overlapped with the second area, and wherein the fourth pixel definition line is adjacent to the third pixel definition line in the fourth direction.
Claim 6 depends upon claim 5 and is allowable on that basis.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E. Schoenholtz/Primary Examiner, Art Unit 28932